DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
Claims 1-10 have been canceled.  Claims 11-20 are new.  Now claims 11-20 are pending in the application.    

Allowable Subject Matter
Claims 11-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 11-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 6/17/2022:  

The closest prior art of record fails to teach or suggest obtaining a measurement from the subject of at least one marker selected from the group consisting of the presence or absence of anti-RNA polymerase II autoantibodies, hsCRP at baseline, and FVC% predicted at baseline; and 
	         if the subject shows one or more of the presence of anti-RNA polymerase III autoantibodies, hsCRP at baseline of >3 mg/L, and FVC% predicted at baseline of 50-75, then administering a therapeutically effective amount of methyl 4,6-diamino-2-[1-(2- fluorobenzyl)-1H-pyrazolo[3,4-b]pyridin-3-yl]-5-pyrimidinyl(methyl)carbamate or a pharmaceutically acceptable salt thereof to the subject.
The closest prior art of record Algorithmic testing in laboratory medicine (US 7209835 B1) teaches pipelining a disease specific diagnostic algorithm on an n-bit data word stored in a memory whereby the n-bit data word is divided into clinical tests describing ranges of normal values. Then, each of the clinical tests of the n-bit data word is read out from memory. Upon receiving a first of the results of the clinical tests, the result is compared with the normal value and the detection algorithm is computed based on the first result. This results in continuation with the next test if positive or terminate if negative. The above-steps are repeated recursively until all of the required test in the diagnostic algorithm are computed to provide the complete diagnosis of a disease; 
Methods For Assessing Modified LDL Immune Complexes in Subjects Having or at Risk of Coronary Artery Disease (US 20110124119 A1) teaches the analysis of modified LDL in the context of immune complexes. In particular, ox-LDL and AGE-LDL are shown to predict the development of coronary artery disease and other micro- and macrovascular disorders, particularly in the context of diabetes; and 
ANTI-PAD2 ANTIBODY FOR TREATING AND EVALUATING AUTOIMMUNE AND INFLAMMATORY DISEASES (US 20180284118 A1) teaches measuring anti-PAD2 antibodies in a subject with an inflammatory or autoimmune disease, and to determine if the subject has a better prognosis for developing a more severe form of inflammation based on anti-PAD2 antibody levels. Methods for the therapeutic use of anti-PAD2 antibodies are also described.


		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Algorithmic testing in laboratory medicine (US 7209835 B1) teaches pipelining a disease specific diagnostic algorithm on an n-bit data word stored in a memory whereby the n-bit data word is divided into clinical tests describing ranges of normal values. Then, each of the clinical tests of the n-bit data word is read out from memory. Upon receiving a first of the results of the clinical tests, the result is compared with the normal value and the detection algorithm is computed based on the first result. This results in continuation with the next test if positive or terminate if negative. The above-steps are repeated recursively until all of the required test in the diagnostic algorithm are computed to provide the complete diagnosis of a disease.
B.	Methods For Assessing Modified LDL Immune Complexes in Subjects Having or at Risk of Coronary Artery Disease (US 20110124119 A1) teaches the analysis of modified LDL in the context of immune complexes. In particular, ox-LDL and AGE-LDL are shown to predict the development of coronary artery disease and other micro- and macrovascular disorders, particularly in the context of diabetes.
C.	ANTI-PAD2 ANTIBODY FOR TREATING AND EVALUATING AUTOIMMUNE AND INFLAMMATORY DISEASES (US 20180284118 A1) teaches measuring anti-PAD2 antibodies in a subject with an inflammatory or autoimmune disease, and to determine if the subject has a better prognosis for developing a more severe form of inflammation based on anti-PAD2 antibody levels. Methods for the therapeutic use of anti-PAD2 antibodies are also described.
D.	Mueller, Karin, “Clinical and Histopathological Features of Patients with Systemic Sclerosis Undergoing Endomyocardial Biopsy”, PLOS ONE, May 12, 2015, Pages 1-22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624